        Case 2:17-cv-00944-JB-JHR Document 29 Filed 12/26/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVALOUS JAMON BROWN,

       Plaintiff,

vs.                                                                    No. 2:17-cv-00944-JB-JHR

LAS CRUCES POLICE DEPARTMENT, et al.,

       Defendants.

                      ENTRY OF APPEARANCE FOR DEFENDANTS

       COMES NOW attorney Mark D. Standridge, Deputy City Attorney for the City of Las

Cruces, and hereby enters his appearance for and on behalf of Defendants Officer Brad Lunsford,

Police Chief Jaime Montoya, and Mayor Ken Miyagishima in their individual/personal capacities1,

in the above-entitled cause of action.

                                                       Respectfully submitted,

                                                        /s/ Mark D. Standridge
                                                       Mark D. Standridge
                                                       City of Las Cruces
                                                       Attorneys for Defendants
                                                       PO Box 20000
                                                       Las Cruces, NM 88004
                                                       (575) 541-2128
                                                       Fax: (575) 541-2017
                                                       mstandridge@las-cruces.org




1
 In its prior Memorandum Opinion and Order, Doc. No. 18 (filed May 7, 2018), p.6, this Court
concluded that plaintiff “has initiated a personal capacity suit rather than an official capacity suit
against the individual Defendants.” This Court also determined that plaintiff had not named the
City of Las Cruces itself, dismissed plaintiff’s claims against the Las Cruces Police Department,
and determined that plaintiff had not pleaded a claim under Monell v. Dep’t of Soc. Serv. of City
of New York, 436 U.S. 658 (1978). Doc. No. 18, at pp.15-16, 24.
                                                  1
       Case 2:17-cv-00944-JB-JHR Document 29 Filed 12/26/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of December, 2018, I served a true and correct copy

of the foregoing via U.S. Mail in a properly addressed and stamped envelope to:

Davalous Jamon Brown, #80798
Plaintiff pro se
NENMDF
185 Dr. Michael Jenkins Rd.
Clayton, NM 88415

/s/ Mark D. Standridge
Mark D. Standridge
City of Las Cruces




                                               2
